MEMORANDUM DECISION
                                                                                      FILED
      Pursuant to Ind. Appellate Rule 65(D),                                    Aug 16 2018, 9:34 am
      this Memorandum Decision shall not be                                           CLERK
      regarded as precedent or cited before any                                  Indiana Supreme Court
                                                                                    Court of Appeals
      court except for the purpose of establishing                                    and Tax Court


      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Clifford M. Davenport                                    Curtis T. Hill, Jr.
      Davenport Law Offices                                    Attorney General of Indiana
      Anderson, Indiana
                                                               Ellen H. Meilaender
                                                               Supervising Deputy Attorney
                                                               General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Dustin Bass,                                             August 16, 2018
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A-CR-32
              v.                                               Appeal from the Madison Circuit
                                                               Court
      State of Indiana,                                        The Honorable Thomas Newman,
      Appellee-Plaintiff.                                      Jr., Judge
                                                               Trial Court Cause No.
                                                               48C03-1603-F5-558



      Mathias, Judge.


[1]   The Madison Circuit Court revoked Dustin Bass’s (“Bass”) probation and

      ordered him to serve the remainder of his suspended sentence in the Indiana

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-32 | August 16, 2018                      Page 1 of 11
      Department of Correction (“DOC”). Bass appeals and raises two issues for our

      review, which we restate as:


              I.       Whether there was sufficient evidence to support the
                       revocation of Bass’s probation; and


              II.      Whether the trial court abused its discretion when it
                       revoked Bass’s probation and ordered him to serve the
                       remainder of his suspended sentence in the DOC.


      We affirm.


                                 Facts and Procedural History
[2]   On March 16, 2016, Bass was charged with Level 5 felony operating a motor

      vehicle after his driving privileges were forfeited for life, Level 6 felony

      possession of a narcotic drug, and Class C misdemeanor possession of

      paraphernalia. On April 17, 2016, Bass accepted the State’s plea agreement

      which provided, in part:


              At the time of taking of the guilty plea, and again at the time of
              the Defendant’s sentencing, the State will recommend as to the
              sentence to be imposed as follows:


              The total executed time shall be capped at five (5) years.


              All other terms and conditions of the sentencing and probation
              are to be set by the Court.


              As a further condition of this agreement, the Defendant
              understands that the State specifically reserves the right to

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-32 | August 16, 2018   Page 2 of 11
              unilaterally rescind, revoke and withdraw from this agreement in
              the event the Defendant commits, or is charged with the
              commission of, another criminal offense, or in the event the
              Defendant commits a violation of a term or condition of bond,
              prior to the time of sentencing in this cause.


      Appellant’s App. p. 33 (emphasis in original).


[3]   At the dispositional hearing on April 26, 2016, the court read the plea

      agreement on the record, and Bass pleaded guilty to all three counts. The court

      scheduled a sentencing hearing on May 2, 2016, which was continued to June

      1, 2016.


[4]   At the June 1 sentencing hearing, Bass testified regarding his mental health

      issues. He stated that his “mental state was not in like I wasn’t in a good place.

      I was, it’s really hard to explain it, just, [], it wasn’t good.” Tr. p. 21. Bass

      testified that his thoughts were “irrational” and “erratic” and “the people

      around [him] recognized it before [he] did and [], [he] trust[ed] them.” Id. Bass

      stated that he attempted to get help from the Anderson Psychiatric Center, but

      six days after going to get help, he got arrested and has been in jail since. Id.


[5]   The court asked Bass if he understood that “if the court would place [him] in

      Mental Health Court with the condition that [he] successfully complete Mental

      Health Court, [and] if [he didn’t] do that, then, [he would have] big problems to

      deal with.” Id. at 21–22. Bass answered in the affirmative and stated that he was

      ready to begin the program. The court referred Bass to the Madison County

      Mental Health Court and stated, “[s]entencing and sanctions in this case [are]


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-32 | August 16, 2018   Page 3 of 11
      hereby suspended or delayed withheld until [Bass] has successfully complete[d]

      or does not complete Mental Health Court.” Id. at 27–28.


[6]   At a July 12, 2016 review hearing, the court stated that Bass “was released to go

      to [Stepping] Stones [Facility,]” “had relapsed on cocaine[,]” and “checked

      himself in over at Community North.” Tr. p. 29. Accordingly, the court found

      that Bass was not compliant with his drug screens, case management,

      treatment, or anything of that nature. Id. The State requested the court issue a

      warrant, and the court showed “a warrant issued [] for Mr. Bass[,]” and stated,

      “[h]e’ll be held without bond per further order of the Court.” Id.


[7]   Another review hearing was held on August 29, 2017, where Bass testified that

      he has been in jail because he “made a bad judgment call.” Tr. p. 30. The court

      questioned Bass about whether he was under the influence of drugs at his last

      hearing, and Bass lied to the court stating that he was not on drugs. After the

      court attempted to get Bass to be truthful, the court said, “I’ll talk to you at

      some point when you decide you want to be honest with [the court].” Id. at 33.

      The court scheduled a review hearing for September 6, 2017.


[8]   At the September 6 hearing, Bass admitted that he had lied to the court about

      using drugs and stated that he lied because he was “disappointed in [himself],”

      id. at 34, and that “we make mistakes.” Id. at 35. The court acknowledged that

      “people do make mistakes. We all make mistakes.” Id. But the court stated that

      it did not understand why Bass had lied about relapsing, specifically because

      he’s “got [a] case manager that’s working hard for [him,]” and “[he’s] got a


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-32 | August 16, 2018   Page 4 of 11
       team that’s working hard for [him].” Id. at 36–37. The court took the issue

       under advisement and told Bass that the court would notify him of its decision.


[9]    However, on September 21, 2017, Bass’s case manager filed a request to

       terminate Bass from the Madison County Problem Solving Court. Appellant’s

       App. p. 65. On October 30, 2017, the court ordered Bass to live at Stepping

       Stones Facility and have the facility monitor all of his medications and ordered

       Bass to comply with all of the State mental health therapist’s recommendations.

       Id. at 80. The order further provided that Bass “[f]ind/[m]aintain employment

       of 20 hours per week, and provide written verification in the form of check

       stubs and/or time cards for all hours worked.” Id. at 83.


[10]   On November 9, 2017, Bass’s probation officer filed a notice of violation of

       suspended sentence. The notice stated in pertinent part:


               3. That you violated the conditions of your suspended sentence
               as follows:


                        a)      Failure to keep Probation Department informed of
                                address;


                        b)      Failure to comply with treatment recommendations,
                                and provide written verification of successful
                                completion of said program to the Probation
                                Department;


                        c)      Failure to maintain employment and/or verify
                                employment to the Probation Department;



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-32 | August 16, 2018   Page 5 of 11
                        d)      Failure to reside at Stepping Stones as ordered by
                                the Court.


       Appellant’s App. p. 85.


[11]   On December 13, 2017, an evidentiary hearing was held where Bass argued

       that he did keep the Probation Department informed about his address. He

       testified that he was told he had to leave Stepping Stones to attend in-home

       detention in Marion County, and he “thought the transfer had already been put

       through for [him] to go to do Marion County in-home here in Anderson where

       [he] could just go back and forth.” Tr. p. 87. Bass stated that he was told to stay

       at “[t]he Wheeler Mission [in Marion County] until an emergency transfer or

       transfer went through.” Id. at 88. Bass further admitted that he stayed at the

       Wheeler Mission for “one day until [he] noticed all the drugs and drug addicts

       that were doing everything they were doing. So, [he] got a hotel room.” Id. at

       89. Bass stated that he paid for a hotel room for “close to three weeks” before

       he was picked up on a probation violation warrant. Id. He testified that his

       “debit card was stolen [by] a neighbor that borrowed a couple of cigarettes from

       [him] and so, [he] filed a police report, so [he] could dispute the transactions

       with [his] bank.” Id. Bass testified that he was then arrested and placed in the

       Marion County Jail, and he was later transferred to Madison County Jail to

       await his hearing. Id. at 90.


[12]   During closing arguments, the State argued, “it’s clear [] from the evidence

       presented here today that there was a twenty-five (25) day period where [Bass]


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-32 | August 16, 2018   Page 6 of 11
       had no contact with [his probation officer or doctor] and that clearly violates

       the sections that were described” in Bass’s probation conditions. Id. at 98. The

       State further argued that “based on [Bass’s] long criminal history and his

       continuing not to do what he is suppose[d] to do” the State recommended “that

       his sentence be revoked and [the court] send him to the [DOC]. Id. at 100.1


[13]   At the conclusion of the hearing, the court found by a preponderance of the

       evidence that “the defendant violated the conditions of his suspended sentence

       by failing to keep Probation informed of his address[,] failing to comply with

       treatment program[,] failing to maintain employment[,] and failing to reside at

       Stepping Stones as order[ed] by the Court.” Id. at 14. The trial court ordered

       Bass to serve the remainder of his previously suspended sentence in the DOC.

       Bass now appeals.


                                        Discussion and Decision
[14]   “Probation is a matter of grace left to trial court discretion, not a right to which

       a criminal defendant is entitled.” Prewitt v. State, 878 N.E.2d 184, 188 (Ind.

       2007). “Probation is a criminal sanction wherein a convicted defendant

       specifically agrees to accept conditions upon his behavior in lieu of

       imprisonment.” McCarty v. State, 94 N.E.3d 350, 352 (Ind. Ct. App. 2018)

       (quoting Bratcher v. State, 999 N.E.2d 864, 873 (Ind. Ct. App. 2013), trans.




       1
        Bass’s Presentence Investigation Report shows that Bass’s criminal history began in 1994 and is quite
       extensive and consists of over twenty convictions. See Appellant’s App. pp. 38–44.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-32 | August 16, 2018                   Page 7 of 11
       denied). “The decision to grant probation is a matter within the sound discretion

       of the trial court.” Seals v. State, 700 N.E.2d 1189, 1190 (Ind. Ct. App. 1998).

       “An abuse of discretion occurs when the decision is clearly against the logic and

       effect of the facts and circumstances before it, or the reasonable, probable, and

       actual deductions to be drawn therefrom.” McCarty, 94 N.E.3d at 353. “The

       court determines the conditions of probation and may revoke probation if the

       conditions are violated.” Seals, 700 N.E.2d at 1190. A probation revocation

       hearing is in the nature of a civil proceeding, and therefore, a violation need

       only be proven by a preponderance of the evidence. Thornton v. State, 792

       N.E.2d 94, 96 (Ind. Ct. App. 2003).


[15]   Upon review of the trial court’s decision to revoke probation, we will consider

       only the evidence most favorable to supporting the trial court’s judgment

       without reweighing that evidence or judging the credibility of witnesses. Cox v.

       State, 706 N.E.2d 547, 551 (Ind. 1999). If there is substantial evidence of

       probative value to support the trial court’s conclusion that a defendant has

       violated any terms of probation, we will affirm its decision to revoke probation.

       Id.


                                         I. Sufficiency of Evidence

[16]   Bass argues that the State presented insufficient evidence to prove that he

       violated the terms of his probation. Specifically, Bass argues that the witnesses

       who testified at his revocation hearing made contradictory statements, and thus

       “the trial court’[s] decision was [not] supported by sufficient evidence of

       probative value.” Appellant’s Br. at 22.
       Court of Appeals of Indiana | Memorandum Decision 18A-CR-32 | August 16, 2018   Page 8 of 11
[17]   Bass’s argument is simply a request to reweigh the evidence and judge the

       credibility of the witnesses, which we will not do. The testimony from Bass’s

       probation officer, mental health care providers, and counsel are sufficient to

       permit the trial court to conclude that Bass violated the terms of his probation.

       Bass’s probation officer stated that he received a phone call informing him that

       Bass was no longer residing at Stepping Stones and had not returned. Tr. p. 74.

       Bass lived in a hotel in Marion County for approximately three weeks and did

       not keep his probation officer informed of his whereabouts. And Bass’s mental

       health therapist stated that she had not had any contact with Bass between

       November 2 and December 4. Id. at 83–84.


[18]   The State, needing to only prove that one violation occurred, established that

       Bass violated the terms of his probation on multiple occasions. Therefore, the

       State introduced more than sufficient evidence to support the trial court’s

       revocation of Bass’s probation.


                                          II. Abuse of Discretion

[19]   Bass next argues that the trial court abused its discretion when it ordered Bass

       to serve the remainder of his suspended sentence in the DOC because “if [he]

       violated the terms of his probation, it was not intentional.” Appellant’s Br. at

       23. We disagree.


[20]   Indiana Code section 35-38-2-3(g) provides in pertinent part that:




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-32 | August 16, 2018   Page 9 of 11
               If the court finds that the person has violated a condition at any
               time before termination of the period, and the petition to revoke
               is filed within the probationary period, the court may []:


                        (1) Continue the person on probation, with or without
                            modifying or enlarging the conditions; [and/or]


                                                              ***


                        (3) Order execution of the sentence that was suspended at
                            the time of initial sentencing.


[21]   Here, the court found by a preponderance of the evidence that Bass violated the

       terms of his probation, but Bass nonetheless argues that the trial court abused its

       discretion with it ordered that he serve the remainder of his suspended sentence.


[22]   The State and the trial court were compassionate and lenient with Bass. They

       allowed Bass to receive medical treatment for his mental health, but he failed to

       comply with his therapist’s recommendations. In lieu of incarceration, Bass was

       given the opportunity to participate in multiple programs to rehabilitate himself.

       The trial court gave Bass multiple chances after he repeatedly violated the terms

       of his probation before revocation. For these reasons, we conclude that the trial

       court did not abuse its discretion when it ordered Bass to serve the remainder of

       his previously suspended sentence in the DOC.


                                                 Conclusion
[23]   For all of these reasons, we conclude that there was sufficient evidence to prove

       Bass violated the terms of his probation, and the trial court did not abuse its

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-32 | August 16, 2018   Page 10 of 11
discretion in revoking Bass’s probation and ordering him serve the remainder of

his previously suspended sentence. Accordingly, we affirm.


Bailey, J., and Bradford, J., concur.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-32 | August 16, 2018   Page 11 of 11